Citation Nr: 1303127	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

A Board hearing was held in June 2011, by means of video conferencing equipment with the Veteran testifying from the RO in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of this proceeding is of record.

Following the Board hearing, the record was held open for the submission of additional evidence.  The Veteran's representative submitted additional evidence in June 2011, along with a waiver of the RO's initial consideration.  Thereafter, the Board remanded the case for further development in July 2011 after expanding the Veteran's claim for service connection for PTSD, to include any acquired psychiatric disorder, as well as for the issuance of a statement of the case (SOC) related to the claim for service connection for hypertension.  The case has since been returned to the Board for appellate review.

The Board notes that, in accordance with the July 2011 remand instructions, an SOC was issued in August 2011 regarding the claim for service connection for hypertension, of which the Veteran was notified that same month.  In the notification letter, the RO informed the Veteran that he must file an appeal within 60 days of the date of the letter to complete his appeal and included a blank substantive appeal form (VA Form 9).  A review of the record indicates that the Veteran did not submit a substantive appeal through a properly completed VA Form 9 or a similar written submission containing the necessary information to complete his appeal as to this issue.  38 C.F.R. § 20.202 (2012).  The Board accordingly finds that the Veteran did not perfect an appeal as to this issue, and as such, the issue of entitlement to service connection for hypertension is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran contends that he has PTSD as a result of his service in Vietnam.  He has identified incoming enemy rocket and mortar fire as the in-service stressor.

A review of the Veteran's service treatment records shows that he was provided an entrance examination in August 1967 at which time he was found to be psychiatrically abnormal; however, the specific abnormality is unclear.  Otherwise, there were no in-service psychiatric complaints, treatment, or diagnoses.  At the time of his separation examination in July 1969, the Veteran denied having a history of psychiatric symptoms, such as depression, excessive worry, or nervous trouble of any sort.  On examination, he was found to be psychiatrically normal.

In response to the Board's July 2011 remand, the Veteran was afforded a VA examination in December 2011 during which the examiner found that the Veteran's claimed stressor of being under constant mortar attack in Vietnam was related to a fear of hostile military or terrorist activity and confirmed that the claimed stressor was adequate to support a diagnosis of PTSD.  The examiner further determined, however, that the Veteran did not meet the full diagnostic criteria for PTSD at that time.  Instead, the examiner determined that the Veteran's current clinical presentation and self-report of symptoms were more consistent with a mood disorder, specifically dysthymic disorder, which was less likely than not causally or etiologically related to the Veteran's military service.  As rationale, the examiner noted a family history of depression and reports of problems with depression since childhood, as reported by the Veteran in previous treatment records.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination and corresponding report must be adequate.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).  In this case, the Board finds that the December 2011 VA examination is inadequate.  Specifically, as the record shows an indication that the Veteran had a psychiatric abnormality that pre-existed service, an opinion addressing any pre-existing psychiatric disorder is needed.

The record also reflects that there are outstanding VA treatment records that may be pertinent to the Veteran's claim on appeal.  In this regard, the December 2011 VA examiner notes review of VA treatment records from the VA Medical Center (VAMC) Central Alabama Health Care System (HCS) from 2008 to 2009 and from the VAMC in Durham in 2010.  In both instances, the examiner noted that the records showed a diagnosis of PTSD.  A review of the record, including the paper claims file and the Virtual VA electronic system, shows that the VA treatment records in both are current through August 2007.  As the examiner based the opinion in part on review of these treatment records and as the records appear to show diagnoses of PTSD during the appeal period, the Board finds that these medical records should be obtained on remand.

In addition, in a February 2008 written statement, the Veteran provided a list of private mental health treatment providers in support of his claim, including the dates he sought treatment and contact information.  It does not appear that completed medical record releases (VA Form 21-4142) or treatment records from any of the listed providers are of record.  

In light of the above considerations, any outstanding medical records pertinent to the claim should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002), 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided him treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

A specific request should be made for treatment records from the providers identified in the Veteran's February 2008 written statement.

The RO/AMC should also obtain any outstanding VA treatment records pertinent to the Veteran's claim, including records from the VAMC Central Alabama HCS and VAMC Durham dated from August 2007 to the present.

2.  After obtaining any identified and outstanding records, the RO/AMC should forward to Veteran's claims file, to include a copy of this remand, to the VA psychologist that performed the December 2011 VA examination for a complete review and preparation of an opinion addressing the nature and etiology of the Veteran's currently diagnosed dysthymic disorder and any psychiatric disorders that existed prior to service.

Specifically, the examiner should state if it he or she can determine what, if any, diagnosis of a psychiatric disorder existed prior to service.  In so doing, the examiner should review the Veteran's August 1967 entrance examination report noting a psychiatric abnormality, and if known, he or she should explain the abbreviations noted - N-P, LSD, N.D.

If the examiner is able to determine the psychiatric abnormality noted on the entrance examination, he or she should state whether there was an increase in the disorder during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For any current diagnosis that was not noted to be preexisting at the time of the entrance examination, the  examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed disorder is related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

If the December 2011 VA examiner is not available, the claims file should be provided to and reviewed in its entirety by another examiner with sufficient expertise to provide the required opinion with supporting rationale.  
An additional examination of the Veteran should be performed if deemed necessary by the person providing the opinion.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include obtaining an additional opinion related to the issue of PTSD.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

